FIRST DIVISION
                                 BARNES, P. J.,
                            MCMILLIAN and REESE, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                       March 5, 2019




In the Court of Appeals of Georgia
 A18A1687. PRUITT v. THE STATE.

      REESE, Judge.

       A jury found Kimberly McAfee Pruitt (“the Appellant”) guilty of five counts

of theft by deception.1 Specifically, the Appellant received convictions for three

counts of theft by deception against B. D., and two counts of theft by deception

against S. L.. The trial court sentenced the Appellant to serve twenty years, first seven

years in confinement and the remaining years on probation. She appeals from the

denial of her motion for new trial, arguing that the evidence was insufficient to

support her convictions and that the trial court improperly excluded testimony and

limited cross-examination of witnesses by defense counsel. For the reasons set forth

infra, we affirm.

      1
          See OCGA § 16-8-3 (a), (b) (1).
      Viewed in the light most favorable to the jury’s verdict,2 the evidence shows

that, in 2011 to 2012, the Appellant owned a business, McAfee & Associates, and

worked as an “independent paralegal[ ]” for several attorneys, including Tony Axam.3

She often served as a “point of contact” between the attorneys and their clients and,

as part of her duties, she accepted payments from the clients toward their legal fees.

During the relevant time period, the Appellant allegedly obtained funds from two

clients, B. D. and S. L., by falsely telling them that the funds were required for their

legal representation or other expenses.

      (a) The Appellant’s interactions with B. D.

      Specifically, in August 2011, the Appellant met a 71-year-old woman, B. D.,

who was seeking an attorney to defend her son, C. D., who had been charged with,

inter alia, possession of child pornography. The Appellant recommended Tony Axam,

one of the attorneys for whom she was working.




      2
       See Jackson v. Virginia, 443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d
560) (1979); see also Harris v. State, 324 Ga. App. 411 (750 SE2d 7210 (2013).
      3
       Mr. Axam subsequently surrendered his license to practice law in Georgia,
which is tantamount to disbarment. See In the Matter of Axam, 297 Ga. 786 (778
SE2d 222) (2015).

                                           2
       In September 2011, B. D. signed a fee agreement for her son’s legal

representation with Axam for $100,000, plus $25,000 for a computer forensic expert.

After signing the fee agreement, B. D. wrote two checks to “McAfee & Associates[,]”

one for $10,000 in September 2011 and the other for $15,000 in October 2011. B. D.

gave the checks to the Appellant for the “forensic person.” B. D. testified that she

thought that McAfee & Associates was the “forensic person[,]” and that she did not

realize that the Appellant’s name was listed on one of the invoices for McAfee &

Associates or that the Appellant’s e-mail address was “KimMcAfeePruitt@live.com”

until trial.

       In September 2012, C. D. pled guilty to the child pornography charges. B. D.

testified that, in September 2012, prior to her son entering a guilty plea, she wrote a

check for $5,000 to the Appellant because the Appellant told her that Axam “needed

[$5,000] more to work with the witnesses and interview and things like that,” and

B. D. believed her.

       After learning of her son’s guilty plea, B. D. contacted Axam because she was

“shocked” and unhappy that he charged her an additional $5,000 for her son’s

defense. B. D. met with Axam who told her that he did not charge her another $5,000.

After the meeting, she sent Axam a copy of the $5,000 check, but she did not receive

                                          3
a response from him. B. D. subsequently contacted the Forsyth County Sheriff’s

Department to “report a crime[,]” and eventually spoke to a detective in the white

collar unit.

       According to Tammy Loehrs, an owner of a computer forensic company

located in Arizona, she worked on C. D.’s child pornography case on behalf of

Axam’s law firm, with the Appellant as her point of contact. Loehrs testified that, for

the past 16 years, her usual retainer fee, in child pornography cases, was $7,500,

which was the amount she charged in C. D.’s case. Loehrs received a $7,500

payment, plus $1,000 for additional work on the C. D. matter from the Appellant.

Loehrs was not asked to prepare a report of her findings in C. D.’s case.

       (b) The Appellant’s interactions with S. L.

       In 2010, the Appellant began working for attorney Romin Alavi.4 At the time,

Alavi defended E. L., the husband of S. L., on a possession of child pornography

charge. According to S. L., the Appellant worked as a “legal aide” for Alavi and

served as the couple’s point of contact for Alavi’s firm. After E. L.’s 2012 trial, S. L.

maintained contact with the Appellant. S. L. testified that the Appellant recommended

       4
       Mr. Alavi subsequently surrendered his license to practice law in Georgia,
which is tantamount to disbarment. See In the Matter of Alavi, 291 Ga. 663 (732
SE2d 86) (2012).

                                           4
Axam to handle E. L.’s appeal. The couple signed a contract with Axam, wrote a

check for the $35,000 retainer fee, and gave it to the Appellant who was serving as

Axam’s “contact” for E. L.’s appeal. S. L. testified that after paying the retainer fee,

the Appellant told her “there was some research that [the Appellant] needed to do, .

. . that a new law had come out that might help [E. L.,] and that [Axam] wanted her

to break it down. [The Appellant] said that it would take about 60 hours of work, and

after that was done, it might help [E. L.’s] case.” S. L. paid the Appellant for the work

in two installments. She wrote a check to the Appellant for $1,000 in August 2012 so

the Appellant would “look into it[.]” In September 2011, S. L. wrote the Appellant

a second check for $2,000 because the Appellant told her that the research “looked

really promising[.]” S. L. testified that she asked the Appellant more than once for a

report of the Appellant’s legal research, but she never received it. A detective from

the Forsyth County Sheriff’s Department contacted S. L. and interviewed her

regarding the $1,000 and $2,000 checks for legal research that she wrote to the

Appellant.

      Axam testified on behalf of the State and denied requesting extra money from

B. D. to represent C. D. He testified that, if additional funds were needed by him in

a case, he “call[ed his client or the family member] directly and [amended] the

                                           5
contract.” When questioned about expert witnesses, he testified that if he needed one,

he charged the client extra. He understood that, in C. D.’s case, the forensic expert

from Arizona cost $25,000 because he thought that the Appellant told him that fee

and “according to the contract, [the $25,000 fee was] to go to the forensic specialist,

not to [him].” Axam further testified that he did not think he authorized the Appellant

to bill 60 hours of legal research to E. L.’s case and was not aware of a “new law” that

might have helped E. L.’s appeal.

      The Appellant testified at trial that she owned the business, McAfee &

Associates. She averred that she worked as an “independent paralegal” for several

attorneys. For C. D.’s case, the Appellant was paid a flat fee by Axam. She testified

that, during her initial meeting with B. D., B. D. “knew [the Appellant] was McAfee

& Associates, [and] that [the Appellant] actually subcontracted out, because [the

Appellant] told [B. D.] that [the Appellant] worked for a few attorneys.” She denied

telling B. D. that the $25,000 fee was just for the forensic expert Loehrs, testifying

that she told B. D. the “exam” of the computer would cost $7,500 and it would cost

“$2,000 to $2,500 more” if Loehrs wrote a report. When questioned about the extra

$5,000 she requested from B.D., the Appellant testified that a month before trial,

“there was a large balance that was owed, . . . [because the Appellant] had done a lot

                                           6
of extra work[.]” She testified that, if she had billed by the hour on C. D.’s case, she

would have charged B. D. another $8,000.

      With regard to S. L., the Appellant testified that she asked for $1,000 “[t]o start

doing research[ ]” on sex offender registry laws. She further testified that she

performed 12 to 13 hours of computer legal research on the matter. During cross-

examination, the Appellant admitted that she deposited checks from S. L. for $1,000

and $2,000 into her personal account.

      Following her convictions, the Appellant filed a motion for new trial. After a

hearing, the trial court denied the Appellant’s motion. This appeal followed.

               On appeal from a criminal conviction, the evidence must be
      viewed in the light most favorable to the verdict, and the defendant no
      longer enjoys the presumption of innocence; moreover, an appellate
      court does not weigh the evidence or determine witness credibility but
      only determines whether the evidence is sufficient under the standard of
      Jackson v. Virginia[5]. As long as there is some competent evidence,
      even though contradicted, to support each fact necessary to make out the
      State’s case, the jury’s verdict will be upheld.6




      5
          443 U. S. at 319 (III) (B).
      6
       Jackson v. State, 281 Ga. App. 506, 507 (636 SE2d 694) (2006) (citation and
punctuation omitted).

                                           7
With these guiding principles in mind, we turn now to the Appellant’s specific claims

of error.

       1. The Appellant argues that the evidence was insufficient to support her

convictions on the of five counts of theft by deception. We disagree.

       Under OCGA § 16-8-3 (a), “[a] person commits the offense of theft by

deception when he obtains property by any deceitful means or artful practice with the

intention of depriving the owner of the property.” Further, under OCGA § 16-8-3 (b)

(1), “[a] person deceives if he intentionally [c]reates or confirms another’s impression

of an existing fact or past event which is false and which the accused knows or

believes to be false[.]”7

       The State charged the Appellant with three counts of committing theft by

deception for obtaining checks from B. D. in the amounts of $10,000 (Count 1),

$15,000 (Count 2), and $5,000 (Count 3).8 Regarding Counts 1 and 2, the evidence



       7
           (Punctuation omitted.)
       8
        Because B. D. was over 65 years old at the time of the crimes, the State
indicted the Appellant under OCGA § 16-8-12 (b), which provided that “any person
who commits the offense of theft by deception when the property which was the
subject of the theft exceeded $500.00 in value and the offense was committed against
a person who is 65 years of age or older shall, upon conviction thereof, be punished
by imprisonment for not less than five nor more than ten years.”

                                           8
showed that B. D. wrote two checks totaling $25,000 to the Appellant’s company

based on the Appellant’s false statement that the computer forensic expert charged

$25,000 for her services, when the expert actually charged only $8,500. The jury was

authorized to find beyond a reasonable doubt that the Appellant knowingly made

false statements regarding the expert’s charges in order to keep at least $500 out of

each check from B. D. Thus, the evidence was sufficient to support the Appellant’s

convictions on Counts 1 and 2.9

      In addition, B. D. paid the Appellant $5,000 when the Appellant told her that

Axam needed the additional funds for C. D.’s representation. Given Axam’s

testimony that he never asked B. D. for the additional funds, nor did he ask the

Appellant to do so, the jury was authorized to find beyond a reasonable doubt that the

Appellant knowingly made a false statement in order to obtain the $5,000 check from

B. D. Thus, the evidence was sufficient to support the Appellant’s conviction on

Count 3.10




      9
          See Jackson, 281 Ga. App. at 507.
      10
           See Jackson, 281 Ga. App. at 507.

                                          9
      As for the two counts of theft by deception involving S. L., based upon S. L.’s

payments of $1,000 (Count 4) and $2,000 (Count 5) to the Appellant,11 the evidence

showed that S. L. made the payments based on the Appellant’s statement that the

money was needed to compensate her for 60 hours of additional legal research on a

“new law” that might help E. L.’s appeal. According to Axam, however, he did not

remember authorizing the Appellant to perform the additional research for his client,

nor was he aware of any purported “new law” that the Appellant allegedly researched.

Further, the Appellant admitted at trial that she only performed 12 to 13 hours of

additional research. Consequently, the evidence was sufficient to support the

Appellant’s convictions on Counts 4 and 5.12

      In light of the above, we agree that a rational trier of fact could have found the

Appellant guilty beyond a reasonable doubt of theft by deception as to B. D. and S. L.




      11
         The State charged the Appellant with misdemeanors in Counts 4 and 5, given
that the amount taken from each of S. L.’s checks did not exceed $1,500. See OCGA
§ 16-8-12 (a).
      12
           See Jackson, 281 Ga. App. at 507.

                                          10
as charged in the indictment.13 Therefore, it was not error for the trial court to deny

the Appellant’s motion for new trial as to these convictions.

      2. The Appellant argues that the trial court erred in limiting the cross-

examinations of B. D. and S. L. Specifically, the Appellant contends that the trial

court erred in excluding the e-mails and correspondence between B. D. and the

Appellant, and excluding the text messages between S. L. and the Appellant.

             Although the Sixth Amendment right to confrontation secures the
      right of cross-examination,[14] the right of cross-examination is not an
      absolute right that mandates unlimited questioning by the defense. To
      the contrary, trial courts retain wide latitude to impose reasonable limits
      on cross-examination based on concerns about, among other things[,]
      interrogation that is only marginally relevant. The permissible scope of
      cross-examination is committed to the sound discretion of the trial court,
      and [Georgia’s appellate courts] review a limitation of the scope of
      cross-examination only for abuse of discretion.15

      13
         See Jackson, 281 Ga. App. at 507; see also Allen v. State, 288 Ga. 263, 264
(1) (702 SE2d 869) (2010) (“It is the role of the jury to resolve conflicts in the
evidence and to determine the credibility of witnesses, and the resolution of such
conflicts adversely to the defendant does not render the evidence insufficient.”)
(citation and punctuation omitted).
      14
        See U. S. Const. amend. VI; Davis v. Alaska, 415 U. S. 308, 315 (2) (94 SCt
1105, 39 LE2d 347) (1974).
      15
        Nicely v. State, 291 Ga. 788, 796 (4) (733 SE2d 715) (2012) (citations and
punctuation omitted).

                                          11
      The Supreme Court of Georgia recently held that the right of cross-examination

      includes a right to inquire into the partiality and bias of witnesses.[16]
      The right to inquire into partiality and bias, however, is not without
      limits. [T]he accused is entitled to a reasonable cross-examination on
      the relevant issue of whether a witness entertained any belief of personal
      benefit from testifying favorably for the prosecution.17


In analyzing whether a defendant suffered harm from limitations placed on the cross-

examination of a witness,

      we examine factors such as the importance of the witness’ testimony in
      the prosecution’s case, whether the testimony was cumulative, the
      presence or absence of evidence corroborating or contradicting the
      testimony of the witness on material points, the extent of
      cross-examination otherwise permitted, and, the overall strength of the
      prosecution’s case.18




      16
          Davis, 415 U. S. at 316-317 (2) (“[T]he exposure of a witness’ motivation
in testifying is a proper and important function of the constitutionally protected right
of cross-examination.”) (citation and footnote omitted).
      17
         Lucas v. State, 303 Ga. 134, 137 (2) (810 SE2d 491) (2018) (citations,
punctuation, and footnote omitted; emphasis in original). See OCGA § 24-6-622
(“The state of a witness’s feelings towards the parties and the witness’s relationship
to the parties may always be proved for the consideration of the jury.”).
      18
        Knox v. State, 290 Ga. App. 49, 54 (2) (658 SE2d 819) (2008) (citation and
punctuation omitted).

                                          12
      (a) The cross-examination of B. D.

      The Appellant asserts that the trial court improperly limited the cross-

examination of B. D. We disagree.

      Prior to trial, the State moved to exclude the specific facts of C. D.’s case from

the Appellant’s trial. Defense counsel objected on the grounds that he wanted to use

the information to “attack [B. D.’s] credibility[ ]” to show that B. D. was upset that

C. D. pled guilty “at the last minute[.]” The trial court reserved ruling on the matter

and instructed defense counsel “not to bring it up until [defense counsel came] to the

sidebar and [told the trial court he was] ready to bring it up.” It is undisputed that the

Appellant did not tender any of the e-mails between B. D. and the Appellant at trial.19

      The record shows that, during the cross-examination of B. D., defense counsel

approached the bench and in a sidebar colloquy with the State present stated, in part,

      I’ve got all kinds of emails from [B. D.] blaming other people for taking
      [child pornography] pictures [in C. D.’s case]. And it goes to her
      credibility, and it goes to her state of mind, and it goes to her persona
      where she blames other people for things her son did . . . . If I can’t
      really cross-examine her, I can’t show the jury that she’s nuts and that
      she’s just mad because she paid all this money[.]


      19
       At the motion for new trial hearing, the Appellant tendered numerous e-mails
between B. D. and the Appellant.

                                           13
The State objected on relevance grounds, citing OCGA § 24-6-608 (b).20 The trial

court sustained the objection, ruling in favor of the State.

      Pretermitting whether the trial court improperly excluded the evidence at issue,

B. D.’s potential motives, biases, and credibility were presented to the jury.21 B. D.

testified that she thought that McAfee & Associates was the forensic expert in her

son’s case and wrote the two checks totaling $25,000 for that expert. She also

testified that the Appellant “badgered” her for money on more than one occasion to

pay for the forensic expert. Further, B. D. testified that she wrote the Appellant the

check for $5,000 after the Appellant told her that more money was needed for

witnesses in C. D.’s case. Further, B. D. testified that she was “shocked” with the

      20
        OCGA § 24-6-608 (b) states:
             Specific instances of the conduct of a witness, for the purpose of
      attacking or supporting the witness’s character for truthfulness, other
      than a conviction of a crime as provided in Code Section 24-6-609, or
      conduct indicative of the witness’s bias toward a party may not be
      proved by extrinsic evidence. Such instances may however, in the
      discretion of the court, if probative of truthfulness or untruthfulness, be
      inquired into on cross-examination of the witness: [c]oncerning the
      witness’s character for truthfulness or untruthfulness; or [c]oncerning
      the character for truthfulness or untruthfulness of another witness as to
      which character the witness being cross-examined has testified.
      21
         See Smith v. State, 253 Ga. App. 55, 56 (2) (557 SE2d 496) (2001)
(Exclusion of evidence affirmed because it was cumulative and highly likely the
omission of the evidence “did not affect the verdict.”) (footnote omitted).

                                          14
outcome of her son’s case and told Axam of her displeasure. She also testified that

after meeting with Axam, she contacted law enforcement and “told them [she] wanted

to report a crime[.]” Also, B. D. testified that she did not realize that the Appellant’s

name was listed one of the invoices for McAfee & Associates or that the Appellant’s

e-mail address was “KimMcAfeePruitt@live.com[.]” Further, during B. D.’s cross-

examination, defense counsel questioned B. D. about e-mails she sent to the

Appellant and other payments made by B. D. to the Appellant for legal work other

than C. D.’s defense.

      Based on the foregoing, the Appellant has not shown that the limitation on her

cross-examination of B. D. prevented her from exploring B. D.’s credibility, and

showing her potential motives, and biases.22 Further, “the extent of cross-examination

with respect to an appropriate subject of inquiry is within the sound discretion of the

trial court, so long as the court does not cut off all inquiry on a subject on which the

defense is entitled to reasonable cross-examination.”23 Here the Appellant was not

      22
        See Adams v. State, 344 Ga. App. 159, 164-165 (2) (809 SE2d 87) (2017)
(Pretermitting whether the trial court should have permitted defense counsel to
present certain testimony, “an appellant must show harm as well as error in the
exclusion of evidence.”) (citation omitted).
      23
        Baker v. State, 293 Ga. 811, 814 (2) (750 SE2d 137) (2013) (citation and
punctuation omitted).

                                           15
precluded from relevant inquiry into B. D.’s, credibility, potential motives, and

biases.24

       (b) The cross-examination of S. L.

       The Appellant asserts that the trial court improperly limited the cross-

examination of S. L. We disagree.

       During the cross-examination of S. L., the State objected on relevance grounds

to questions regarding conversations between S. L. and the Appellant on E. L.’s bail

and probation restrictions. A sidebar between the parties and the trial court ensued

where defense counsel stated:

       Again, this goes to credibility. . . . But we have all these texts, and they
       don’t involve her kids, and they don’t involve . . . what I have read much
       about my client. They are about this thing with drinking and a
       relationship with [Alavi], I understand [the State is] going to object and
       say it’s irrelevant. The fact that she is leading this thing out, oh, they just
       had a few conversations about kids. Again, it goes to credibility.


The trial court sustained the State’s objection.



       24
          See generally Inman v. State, 281 Ga. 67, 73 (5) (635 SE2d 125) (2006)
(noting that “[i]n order to have reversible error, there must be harm as well as error”)
(citation and punctuation omitted); see also Adams v. State, 344 Ga. App. at 164-165
(2).

                                             16
      Pretermitting whether the trial court improperly excluded the evidence at issue,

S. L.’s potential motives, biases, and lack of credibility were presented to the jury.25

The record shows that S. L. admitted during cross-examination that there were

“probably” over 900 texts between the Appellant and her over months and that they

had remained friendly after the Appellant’s work with E. L. was completed.26 Also

on cross-examination, S. L. testified that her relationship with the Appellant “seemed

like a friendship[,]” and S. L. could not recall if she initiated contact with law

enforcement. Axam testified that he did not think that he authorized additional legal

research in E. L’s case, nor was he aware of a new law that would have assisted

E. L.’s appeal.

      Based on the above, the Appellant was not substantially or prejudicially

precluded from relevant inquiry as to S. L.’s credibility, potential motives, and

biases.27 Thus, this argument fails.


      25
           See Adams v. State, 344 Ga. App. 159, 164-165 (2).
      26
        At the motion for new trial hearing, the Appellant tendered several hundred
text messages between S. L. and the Appellant.
      27
         See Young v. State, 232 Ga. 285, 288 (206 SE2d 439) (1974) (finding that,
because the appellant failed to show how the testimony at issue was relevant or what
that testimony would have been, appellant failed to show how his defense was
prejudiced when the trial court precluded a question on cross-examination).

                                          17
      3. The Appellant argues that the trial court erred in limiting the testimony of

Jesse McCurry, who introduced B. D. to the Appellant, as to what McCurry heard the

Appellant tell B. D. during their initial meeting. We disagree.

      “A party’s own admission, offered by an opponent, is not hearsay and is always

admissible.[28] However, a self-serving declaration, such as a statement of one’s

innocence, remains inadmissible hearsay unless the declarant testifies and is subject

to cross-examination.”29

      B. D. learned of the Appellant through Jesse McCurry, a friend of her son’s

girlfriend. The Appellant called McCurry to testify about the Appellant’s initial

meeting with B. D. The State objected to the testimony as hearsay, under OCGA § 24-

8-801 (d) (2) (C).30 The trial court sustained the State’s objection. After a recess, the


      28
         See OCGA § 24-8-801 (d) (2) (A) (“‘Hearsay’ shall be subject to the
following exclusions and conditions: Admissions shall not be excluded by the hearsay
rule. An admission is a statement offered against a party which is [t]he party’s own
statement, in either an individual or representative capacity[.]”).
      29
         Morales v. State, 337 Ga. App. 614, 618 (3) (a) (788 SE2d 535) (2016)
(citations, punctuation, and footnote omitted).
      30
         See OCGA § 24-8-801 (d) (2) (C) (“‘Hearsay’” shall be subject to the
following exclusions and conditions: Admissions shall not be excluded by the hearsay
rule. An admission is a statement offered against a party which is [a] statement by a
person authorized by the party to make a statement concerning the subject[.]”)
(punctuation omitted).

                                           18
trial resumed with the Appellant testifying. The Appellant testified that during their

initial meeting, B. D. “knew that [the Appellant] was McAfee & Associates[.]” The

Appellant then called McCurry to continue testifying. McCurry testified that the

initial meeting between B. D. and the Appellant lasted approximately four hours and,

at the request of B. D., McCurry delivered journals from C. D.’s residence to the

Appellant.

      At the motion for new trial hearing, McCurry testified that, during the initial

meeting between B. D. and the Appellant, the Appellant told B. D. that McAfee &

Associates was her “business title, [the] name that she had, the business that she had

started, and she was a paralegal.” Even if the trial court erred in excluding McCurry’s

testimony, there is no harm, given the overwhelming evidence against the Appellant.

Thus, we find that the trial court did not abuse its discretion in excluding McCurry’s

testimony that was objected to by the State.31

      Judgment affirmed. Barnes, P. J., and McMillian, J., concur.




      31
          See Rogers v. State, 285 Ga. App. 568, 570 (2) (646 SE2d 751) (2007) (“As
a general rule, admission of evidence is a matter resting within the sound discretion
of the trial court, and appellate courts will not disturb the exercise of that discretion
absent evidence of its abuse.”) (citation and punctuation omitted).

                                           19